Exhibit 10.2

Incentive Bonus Plan

Purpose

The purpose of the Company’s incentive bonus plan is to provide an incentive in
the form of an annual cash bonus to all executive officers and certain staff
employees of the Company for achieving the Company’s sales and target profit
goals.

Approval

The incentive bonus plan is approved by the Compensation Committee as to
executive officers and by the Executive Committee as to staff employees.
Although the Company has a defined method for calculating the incentive bonus,
these Committees retain the right to alter or discontinue the incentive bonus
plan at their discretion at any time for the employees within their approval
authority.

Eligibility and Payment

The incentive bonus plan compensates the executive officers and staff employees
for their services during the calendar year and they must be employed with the
Company at the end of the calendar year to participate in the incentive bonus.
The annual bonuses are paid in the year following the year earned.

Incentive Bonus Calculation

The Company’s incentive bonus plan is based on a target bonus equal to two
months pay for all full incentive bonus participants (participants generally
transition into the incentive bonus plan over a two-year period). Effective
January 1, 2012, participants will transition into the incentive bonus plan over
a 12 month period. The formula for the incentive bonus plan is determined so
that if the sales and target profit goals for the fiscal year are achieved, the
incentive bonus participants will receive the target bonus. The incentive bonus
can be more or less than the target bonus based on the Company’s actual results
compared to its sales and target profit goals. No incentive bonus is paid unless
greater than 80% of the target profit is achieved.

In general, the incentive bonus pool is allocated to the executive officers and
staff employees according to the relative base compensation paid to them during
the calendar year for which the incentive bonus is being paid.